Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION.
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Benjamin von Rueden on 9/7/2022.

The claims have been amended as follows: 

(Currently Amended) A wireless device comprising:
	a selection processor configured to process selection information to set a duration of a selection period and to start the selection period;
	a receiver configured to receive a synchronization initiation signal; and
	a transmitter configured to transmit a synchronization initiation signal after the selection period has expired if the receiver has not received a synchronization initiation signal during the selection period; 
	wherein the selection information corresponds to at least one selection factor for the wireless device and/or to at least one selection factor weighted for the wireless device; and
	wherein the at least one selection factor relates to a type of a source for time synchronization that the wireless device is capable of using; or wherein the at least one selection factor is indicative of a quality of a source for time synchronization that the wireless device is capable of using; or wherein the at least one selection factor is indicative of a distance between the wireless device and 
	a master wireless device from which the wireless device has received synchronization signals and wherein a value is employed for the at least one selection factor depending on a magnitude of the relative distance; or wherein the at least one selection factor is indicative of a transmission power capability of the wireless device for transmitting periodic synchronization signals; or wherein the at least one selection factor is indicative of a battery level of the wireless device.

2. 	(Cancelled) 

3.	(Cancelled) 

4.	(Currently Amended) The wireless device according to claim [[3]]1, wherein the type of the source for time synchronization indicates the source to be either a satellite-based synchronization source or an internal clock of the wireless device, and wherein the at least one selection factor is weighted for the wireless device depending on the type of the source.

5. - 24. (Cancelled)

25.	(Currently Amended) The wireless device of claim [[24]]1, wherein the source for time synchronization is a satellite-based synchronization source and the quality of the source for time synchronization corresponds to reception quality of a signal from the satellite-based synchronization source at the wireless device.

26.	(Currently Amended) The wireless device of claim [[24]]1, wherein the source for time synchronization is an internal clock of the wireless device and the quality of the source for time synchronization corresponds to an accuracy of the internal clock.

27.	(Cancelled) 

28.	(Cancelled) 

29.	(Cancelled) 

30.	(Previously Presented) The wireless device of claim 1, wherein a weight value is assigned to the at least one selection factor to yield a weighted selection factor, the weight value being indicative of a relative importance between the at least one selection factor compared to at least one further selection factor. 

31.	(Cancelled) 

32.	(Previously Presented) The wireless device of claim 1, wherein the selection period is a selection period for selecting one of a group of candidate wireless devices including the wireless device to become a synchronization master device for broadcasting periodic synchronization signals. 

33.	(Previously Presented) The wireless device of claim 1, wherein the receiver is configured to receive a synchronization initiation signal from a further wireless device during the selection period. 

34.	(Previously Presented) The wireless device of claim 33, wherein the selection processor is configured to adjust to the further wireless device as source of periodic synchronization signals if the receiver receives a synchronization initiation signal during the selection period. 

35.	(Previously Presented) The wireless device of claim 1, wherein the transmitter is configured not to transmit a synchronization initiation signal if the receiver receives a synchronization initiation signal during the selection period. 

36.	(Previously Presented) The wireless device of claim 1, wherein the selection processor is configured to end the selection period when the receiver receives a synchronization initiation signal during the selection period. 

37.	(Previously Presented) The wireless device of claim 1, wherein the selection processor is configured to start the selection period after the receiver has received a message from a further wireless device for starting the selection period.

38.	(Previously Presented) The wireless device of claim 1, wherein the receiver is configured to receive a periodic synchronization signal and wherein the transmitter is configured to broadcast a message for starting the selection period if a received strength of the periodic synchronization signal is below a predefined threshold.

39.	(Previously Presented) The wireless device of claim 38, wherein the selection processor is configured to start the selection period after the transmitter has broadcasted the message for initiating the selection period.

40. 	(Previously Presented) A wireless device comprising:
	a selection processor configured to set a duration of a selection period based on process selection information and to start the selection period;
	a receiver configured to receive a synchronization initiation signal; and
	a transmitter configured to transmit a synchronization initiation signal after the selection period has expired if the receiver has not received a synchronization initiation signal during the selection period; 
wherein the synchronization initiation signal is an indication that wireless device is a synchronization master and that one or more other devices should synchronize to the wireless device for device to device communications;
wherein the selection information corresponds to at least one selection factor for the wireless device and/or to at least one selection factor weighted for the wireless device; and
	wherein the at least one selection factor relates to a type of a source for time synchronization that the wireless device is capable of using or wherein the at least one selection factor is indicative of a distance between the wireless device and a master wireless device from which the wireless device has received synchronization signals and wherein a value is employed for the at least one selection factor depending on a magnitude of the relative distance.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, the prior art of record, specifically (US 20190082411) teaches:

A wireless device comprising:
	a selection processor configured to process selection information to set a duration of a selection period and to start the selection period;
	a receiver configured to receive a synchronization initiation signal; (paragraph 113).

However, the above prior art doesn’t teach; 
a transmitter configured to transmit a synchronization initiation signal after the selection period has expired if the receiver has not received a synchronization initiation signal during the selection period; wherein the selection information corresponds to at least one selection factor for the wireless device and/or to at least one selection factor weighted for the wireless device; and wherein the at least one selection factor relates to a type of a source for time synchronization that the wireless device is capable of using; or wherein the at least one selection factor is indicative of a quality of a source for time synchronization that the wireless device is capable of using; or wherein the at least one selection factor is indicative of a distance between the wireless device and a master wireless device from which the wireless device has received synchronization signals and wherein a value is employed for the at least one selection factor depending on a magnitude of the relative distance; or wherein the at least one selection factor is indicative of a transmission power capability of the wireless device for transmitting periodic synchronization signals; or wherein the at least one selection factor is indicative of a battery level of the wireless device.

Since the disclosed dependent claims are depend on the above independent claim, therefore they are also patentable.

Regarding independent claim 40, the prior art of record, specifically (US 20190082411) teaches:

A wireless device comprising:
	a selection processor configured to set a duration of a selection period based on process selection information and to start the selection period;
	a receiver configured to receive a synchronization initiation signal; (paragraph 113).

However, the above prior art doesn’t teach; 

	a transmitter configured to transmit a synchronization initiation signal after the selection period has expired if the receiver has not received a synchronization initiation signal during the selection period; 
wherein the synchronization initiation signal is an indication that wireless device is a synchronization master and that one or more other devices should synchronize to the wireless device for device to device communications;
wherein the selection information corresponds to at least one selection factor for the wireless device and/or to at least one selection factor weighted for the wireless device; and
	wherein the at least one selection factor relates to a type of a source for time synchronization that the wireless device is capable of using or wherein the at least one selection factor is indicative of a distance between the wireless device and a master wireless device from which the wireless device has received synchronization signals and wherein a value is employed for the at least one selection factor depending on a magnitude of the relative distance
Claims 1, 4, 25-26, 30, 32-40 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Dawson, Francis P., and Linus Klaffke. "Variable-sample-rate delayless frequency-adaptive digital filter for synchronized signal acquisition and sampling." IEEE Transactions on Industrial Electronics 46.5 (1999): 889-896.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641